Citation Nr: 0028514	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-08 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1971 to August 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that the veteran also perfected an appeal as 
to entitlement to service connection for tinnitus and for 
left ear hearing loss.  Subsequent to the veteran's appeal, 
the RO, in a May 1999 rating decision, granted service 
connection for both and assigned a 10 percent evaluation for 
the veteran's tinnitus and a noncompensable evaluation for 
the veteran's left ear hearing loss.  As such, these two 
issues are no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of an appeal, a second notice of disagreement must thereafter 
be timely filed to initiate appellate review of the claim 
concerning the compensation level assigned the disability); 
see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

Competent medical evidence of current right ear hearing loss 
disability for VA purposes has not been presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Specifically as to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (1999), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


II.  Factual Background

The veteran's service medical records contain numerous 
audiometric examinations.  Specifically, upon audiometric 
examination in June 1970, the veteran's puretone thresholds 
in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT






Upon audiometric examination in April 1972, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5

5
LEFT






Upon audiometric examination in April 1973, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT







Upon audiometric examination in March 1975, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT






Upon audiometric examination in March 1976, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT






Upon audiometric examination in March 1977, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT






Upon audiometric examination in March 1978, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

20
LEFT






Upon audiometric examination in March 1979, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT






Upon audiometric examination in February 1980, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT






Upon audiometric examination in March 1981, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT






Upon audiometric examination in May 1982, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT







Upon audiometric examination in October 1983, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT






Upon audiometric examination in March 1985, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT






Upon audiometric examination in March 1986, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
0
10
LEFT






Upon audiometric examination in May 1987, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT






Upon audiometric examination in April 1988, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT






Upon audiometric examination in March 1989, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT






Upon audiometric examination in April 1990, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT






And upon audiometric examination in May 1992 (the last in-
service), the veteran's puretone thresholds in his right ear, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
25
LEFT






Post-service, an October 1998 VA audiometric examination 
notes the veteran's history of longstanding noise exposure in 
service.  The veteran's hearing levels were graphed and 
recorded without interpretation.

Upon VA audiometric examination February 1999, the veteran's 
puretone thresholds in his right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
10
30
LEFT






The veteran's speech recognition score was 100 percent in the 
right ear, and the audiologist stated that the veteran's 
hearing was within normal limits in his right ear.  The 
audiologist also stated that in her opinion, it was at least 
as likely as not that the veteran's current hearing loss was 
a result of noise exposure experienced in service.

III.  Analysis

The Board recognizes the somewhat incongruous aspect of the 
veteran's appeal in this instance.  Specifically, the Board 
notes that the veteran has been granted service connection 
for left ear hearing loss based, in part, on the VA 
audiologist's opinion that the veteran's hearing loss was at 
least as likely as not the result of noise exposure 
experienced in service.  However, service connection for 
right ear hearing loss was denied.  In this respect, the 
Board can only stress that it is bound by established law and 
regulations in its determinations.  As such, notwithstanding 
the VA audiologist's opinion as to a causal relationship 
between the veteran's right ear hearing loss and his service, 
the veteran's claim remains denied.

As discussed above, the provisions of 38 C.F.R. § 3.385 
operate to establish when hearing loss can be service-
connected.  See Hensley v. Brown, supra.  For purposes of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Here, while the veteran's last in-service audiometric 
examination (conducted in May 1992) documents some degree of 
hearing loss in the right ear at 4000 Hertz per Hensley, the 
most current clinical evidence of record (the February 1999 
VA audiometric examination) fails to demonstrate hearing loss 
disability in the right ear per the provisions of 38 C.F.R. 
§ 3.385.  Indeed, the record is completely negative for any 
clinical indication of right ear hearing loss for VA 
purposes, notwithstanding the VA audiologist's opinion that 
the veteran's hearing loss was at least as likely as not a 
result of in-service noise exposure.

In effect, then, there is no clinical evidence of a current 
right ear hearing loss disability for VA purposes.  As noted 
above, a well grounded claim of entitlement to service 
connection requires evidence of a current disability as 
provided by a medical diagnosis.  See Caluza v. Brown, supra.

In reaching this determination, the Board acknowledges that 
the VA audiologist noted that the veteran's hearing in both 
his right and left ears was within normal limits, yet service 
connection was still established for his left ear hearing 
loss.  However, the Board stresses that upon VA audiometric 
examination in February 1999, the veteran's puretone 
threshold in his left ear was 40 decibels at 4000 Hertz.  
That single finding fell within the provisions of 38 C.F.R. 
§ 3.385, and, therefore, there was evidence of current left 
ear hearing loss disability for VA purposes, and service 
connection could be granted.

The Board stresses to the veteran that he is free to reopen 
his claim for service connection for right ear hearing loss 
should he obtain audiometric findings (preferably from the 
VA) that demonstrate right ear hearing loss pursuant to the 
provisions of 38 C.F.R. § 3.385.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

